           Case 1:20-cv-00747-JMF Document 19 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BARIS OZKAPTAN,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-747 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
CITIGROUP, INC.                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Petitioner Baris Ozkaptan petitions, pursuant to 9 U.S.C. § 9, to confirm an arbitration

award issued on October 1, 2019. See ECF No. 1; see also ECF No. 2, Ex. C (the “Award).

Defendant CitiGroup, Inc. cross-petitions for confirmation of the same award, see ECF No. 11,

or, alternatively, argues that Ozkaptan’s petition should be dismissed as moot, see ECF No. 12,

at 16 n.17. Notably, neither party contests the validity of the Award. Instead, the principal

dispute between the parties is whether CitiGroup has already complied with the Award based on

its payment in part to Ozkaptan and in part to United Kingdom tax authorities.

        “Normally, confirmation of an arbitration award is a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court, and the court must grant

the award unless the award is vacated, modified, or corrected.” D.H. Blair & Co. v. Gottdiener,

462 F.3d 95, 110 (2d Cir. 2006) (internal quotation marks and citation omitted). In light of this

standard, and because both parties seek confirmation, the Court is inclined to confirm the Award

and enter judgment to that effect. Whether CitiGroup has already complied with the Award or

not appears to be a distinct question that goes to the Award’s enforcement, not to its
         Case 1:20-cv-00747-JMF Document 19 Filed 10/20/20 Page 2 of 2




confirmation. See Zeiler v. Deitsch, 500 F.3d 157, 169 (2d Cir. 2007) (“A district court

confirming an arbitration award does little more than give the award the force of a court order.

At the confirmation stage, the court is not required to consider the subsequent question of

compliance.”). And whether or not CitiGroup has already complied, the petition to confirm does

not appear to be moot. See, e.g., Schusterman v. Mazzone, No. 19-CV-212 (PAE), 2019 WL

2547142, at *4 (S.D.N.Y. June 19, 2019); Nat’l Cas. Co. v. Resolute Reinsurance Co., No. 15-

CV-9440 (DLC), 2016 WL 1178779, at *3 (S.D.N.Y. Mar. 24, 2016).

       Accordingly, no later than one week from the date of this Order, the parties shall file

letters, not to exceed five pages, showing good cause why the Court should not confirm the

Award and enter judgment to that effect, leaving the questions of compliance and enforcement to

another proceeding (whether in this forum or in another). Absent a showing of good cause, the

Court will enter an order confirming the Award without further notice to the parties.

       SO ORDERED.

Dated: October 20, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
